Bartley, C. J.
In regard to this bill, notice of non-payment was-all that was necessary to charge either the indorser or the makers. The instrument of protest was not essential to the proof of demand and notice. According to the decision of Case v. Heffner, 10 Ohio, 180, and McMurchy v. Robinson, Ib. 496, protest for this bill for nonpayment was not essential for any purpose except the recovery off statutory damages. And according to the decisions of Bailey v. Dozier, 6 How. U. S. 23, it is not necessary *that the formal [538 protest be drawn up at the time the facts occurred, on presenting the bill, but may be drawn up afterward at the convenience of the notary. It does not appear in this case that the mistake in the certificate of protest attached to the bill and sent to the holder misled the parties as to the bill intended. Even an inaccuracy in the notice as to the description of the instrument, or the place where it is • lying, not calculated to mislead as to the bill intended, has been held to bo immaterial. Stockman v. Parr, 1 M. & W. 809; Bromaze v. Vaughan, 16 S. I. Ex. 10; Rowland v. Springett, 14 M. & W. 7; and it was competent to correct the mistake in the certificate o'f protest attached to the bill in this case at any time either before or after suit brought.

Motion overruled.

Swan, Brinkerhoee, Bowen, and Scott, J.J., concurred.